Title: [From Thomas Jefferson to James Maxwell, 23? October 1780]
From: Jefferson, Thomas
To: Maxwell, James


[Richmond, 23? Oct. 1780. Minute in the Journal of the Commissioner of the Navy (Vi) under date of 23 Oct.: “Waited on the Governor and Council in Consequence of a Letter received from his Excellency, and then proceeded to the Shipyard in order to have the state Vessels lying there brought up the River should Occasion require it.” TJ’s letter not located, but see an entry in his memorandum on the invasion, 22 Oct., reading: “Call vessels and stores from Ship yard.”]
